DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to anticipate or render obvious a coupling device for coupling a fluid reservoir with a brake actuation device including at least one coupling extension provided at the fluid reservoir with a first recess, a second recess configured in the area of an edge of the brake actuation device as well as a hole configured in the brake actuation device and open to the second recess, the at least one coupling extension extending into the second recess, wherein the fluid reservoir is coupled to the brake actuation device such that the hole is aligned with the first recess along a central longitudinal axis of the striker and the striker passes through the first recess and engages with the hole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Brancheriau and Aleker et al. each teach a coupling device.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
August 3, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657